Citation Nr: 0319256	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from May 1963 to June 1969 and 
from January 1970 to July 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2003, after the case was certified and 
transferred to the Board, the Board undertook additional 
development of the case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  But this additional development was 
only concerning the claim for service connection for an 
acquired psychiatric disorder other than PTSD (e.g., a 
generalized anxiety disorder (GAD), major depression, a 
bipolar disorder, etc.) since, in March 2003, the Board 
issued a separate decision denying the claim for PTSD in 
particular.

Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran. 



VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

VA since has decided to return the development processing of 
cases to the RO's, under the direction and guidance of the 
Veterans Benefits Administration (VBA).  So in light of this, 
and the procedural due process concerns that remain even 
after the GC opinion as a result of the Federal Circuit's 
partial invalidation of the Board's development regulations, 
the Board finds that it is in the veteran's best interest if 
his claim was REMANDED to the RO for the following actions:  

1.  The RO should review the claim files.  If any 
development is incomplete, or if an examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  This includes 
ensuring that all notice and development required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) has been completed.  

2.  Readjudicate the claim on appeal in light of 
the Board's additional development.  In the 
readjudication, the RO's attention is directed to 
the Board's February 2003 Development Memorandum 
and the additional evidence obtained as a result 
of it.

3.  If after readjudication the claim remains 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 
Vet. App. 
